DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 07/27/2016. 
This action is in response to amendments and/or remarks filed on 12/15/2021. In the current amendments, claims 1 and 11 have been amended and claims 2-3, 8, 12-13 and 18 have been cancelled. Claims 1, 4-7, 9-11, 14-17, 19-20 and 22 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 12/10/2021, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn. 


Allowable Subject Matter
Claims 1, 4-7, 9-11, 14-17 and 19-22 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to “a method for optimizing neuron placement in a neuromorphic system, the method comprising: reading a neural network description describing a plurality of neurons, wherein the neural network description describes a plurality of cores in a neuromorphic system, each of the plurality of cores comprising some of the plurality of neurons”. 
Independent claim 11 is directed to “a computer program product for optimizing neuron placement in a neuromorphic system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: reading a neural network description describing a plurality of neurons”. 


The closest prior arts of record are the following:
Cheung et al. (“Towards Conceptual Compression”) teaches parallel SNN accelerator for producing large-scale cortical simulation targeting an off-theshelf Field-Programmable Gate Array (FPGA)-based system. 
Taha et al. (“Memristor Crossbar Based Multicore Neuromorphic Processors”) teaches memristor based neuron circuit and then show how multilayer neural networks can be constructed based on this neuron circuit. 
Cassidy et al. (“Cognitive Computing Building Block: A Versatile and Efficient Digital Neuron Model for Neurosynaptic Cores”) teaches a programming paradigm for hierarchically composing and configuring cognitive systems, that is effective for the programmer and efficient for the TrueNorth architecture as well as present a set of algorithms and applications that demonstrate the potential of the TrueNorth architecture and value of the programming paradigm. 
Brown et al. (“SpiNNaker: The design automation problem”) teaches e design automation issues and techniques used to design a massively parallel 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1 and 11 which includes “wherein determining the relative delivery delay associated with each of the plurality of neurons comprises: determining a source core on a source chip for one of the plurality of neurons, determining a destination core on a destination chip for the destination axon corresponding to the one of the plurality of neurons, and applying a first penalty to the relative delivery delay corresponding to the distance between the source chip and the destination chip”.
The closest prior arts of record are Cheung, Cassidy and Brown. Cassidy teaches source and destination axon corresponds to plurality of neurons and Brown teaches applying penalty function in finding neurons but it isn’t based on delivery delay therefore the combination of Cheung, Cassidy and Brown does not teach “wherein determining the relative delivery delay associated with each of the plurality of neurons comprises: determining a source core on a source chip for one of the plurality of neurons, determining a destination core on a destination chip for the destination axon corresponding to the one of the plurality of neurons, and applying a first penalty to the relative delivery delay corresponding to the distance between the source chip and the destination chip” 
Dependent claims 4-7, 9-10, 14-17, 19-20 and 22 are allowed for dependency of independent claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/V.M./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126